Order, Supreme Court, New York County entered on June 28, 1971, granting plaintiff’s motion for leave to serve an amended complaint and denying defendants’ cross motion to stay all proceedings in the action, unanimously affirmed, without prejudice to a reapplication by defendants-appellants to the court should it develop that there is either delay or duplication of effort in the prosecution of the New York action. Respondent shall recover of appellants $30 costs and disbursements of this appeal. Concur — Markewieh, J. P., Kupferman, Murphy and Maeken, JJ.